Holden, J.
An attachment was issued for $1,110, on January 31, 1905, upon affidavit made that day stating such amount to be due by the defendant to the plaintiff. A declaration was subsequently filed, alleging that the defendant owed the plaintiff ex contractu $1,100, and that the same became due January 31, 1905. The record discloses no plea of defense filed by defendant. Upon the trial of the case a verdict was rendered as follows: “We, the jury, find for the plaintiff the sum of $300, with interest at 7 Held, that the pi-oper construction of the verdict is that the interest was to be computed on the principal sum of $300 from January 31, 1905, and that the plaintiff was entitled to judgment accordingly. 22 Enc. Pl. & Pr. 921; Gray v. Conyers, 70 Ga. 349, 355; Beckwith v. Carleton, 14 Ga. 691; Van Winkle v. Wilkins, 91 Ga. 93 (10), 106 (7 S. E. 644, 12 Am. St. R. 299); Phillips v. Behn, 19 Ga. 298; Jackson v. Jackson, 47 Ga. 99; Mitchell v. Addison, 20 Ga. 50.

Judgment reversed.


All the Justices concur, except Beck, J., disqualified.